Citation Nr: 0837509	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

In May 1946, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A May 1946 decision denied the veteran's claim.  He did not 
appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied the veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for bilateral hearing loss.  The RO also 
denied the veteran's initial claim of entitlement to service 
connection for tinnitus.

In September 2006, the veteran presented sworn testimony 
before the undersigned Veteran law Judge at a Travel Board 
hearing at the RO.  A transcript of the hearing has been 
associated with the veteran's claims folder.  At the time of 
the hearing, the record reflects that a motion to advance 
this case on the docket was made.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2007).

In a December 2006 decision, the Board reopened the veteran's 
hearing loss claim and denied the issue on the merits.  The 
Board also denied the veteran's claim of entitlement to 
service connection for tinnitus.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the matter was pending 
before the Court, in June 2008, the veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In a June 2008 order, the Court 
vacated the Board's December 2006 decision and remanded the 
matter for readjudication in light of the June 2008 Joint 
Motion.

Pursuant to the Court's remand, in a July 2008 letter, the 
Board provided the veteran and his representative the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the veteran's representative submitted additional argument 
and a medical treatment record from April 2006.  This 
evidence was accompanied by a written waiver of consideration 
of such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's bilateral hearing loss is related 
to in-service noise exposure or any other incident of his 
military service.

2.  The preponderance of the evidence of record is against a 
finding that the veteran's tinnitus is related to in-service 
noise exposure or any other incident of his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Tinnitus was not incurred in military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's December 2006 decision contained an extensive 
discussion concerning VCAA compliance.  See the December 11, 
2006 Board decision, pages 4-7.  
The June 2008 Joint Motion for Remand, as adopted by the 
Court, did not mention any VCAA deficiencies, either as to 
adequacy of VCAA notice furnished by the RO or as to the 
Board's discussion of the adequacy of such notice in its June 
2006 decision.  The Board is aware of the Court's often 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  Thus, if there 
had been specific VCAA deficiencies, such would have been 
raised at, or by, the Court.  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

For the sake of brevity, the Board's previous lengthy 
discussion will not be repeated.  Although the Court's June 
2008 Order serves to vacate the Board's December 2006 denial 
and its legal efficacy, the Board's prior discussion 
nonetheless remains a matter of record, and one which was 
clearly provided to the veteran.  Examination of the now-
vacated decision reveals that the Board articulated how VCAA 
compliance with respect to the duty to notify was achieved.  
Because the Joint Motion found no fault in the Board's 
previous notice discussion, and for the sake of economy, that 
complete discussion will not be repeated.

The veteran and his attorney have not since raised any VCAA 
notice concerns.  It is abundantly clear that the veteran 
through counsel is fully aware of what is required under the 
VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
There is nothing in the Joint Motion which addresses the 
matter of VA's duty to assist.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  

Accordingly, the Board will proceed to a decision.  

The Court remand

The June 2008 Joint Motion, as adopted by the Court's June 
13, 2008 Order, stated that "the Board erred in not 
providing an adequate statement of reasons or bases with 
respect to why the evidence of record did not establish the 
third element of a service connection claim for hearing 
loss."  See June 2008 Joint Motion, page 2. Specifically, 
the Joint Motion noted that the Board mischaracterized the 
February 2003 private audiologist's consultation report and 
the May 2003 VA examination report as providing a medical 
nexus opinion (they did not) while failing to discuss a March 
2003 and June 2003 VA examination reports. 

The June 2008 Joint Motion further stated that in its 
December 2006 decision the Board failed to provide "an 
adequate statement of reasons and bases with respect to the 
claims of service connection for hearing loss and tinnitus 
because it did not assess the credibility or weigh the 
probative value of various lay statements with respect to 
these issues." 

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the veteran's claims of 
entitlement to service connection have been undertaken with 
that obligation in mind.

The June 2008 Joint Motion requested the Board incorporate a 
copy of the veteran's Appellant's Brief into the veteran's VA 
claims folder.  A review of the Court's docket reveals, 
however, that an Appellant's Brief was never filed.   
Furthermore, subsequent correspondence with the veteran's 
attorney indicates that an Appellant's Brief was never 
drafted and inclusion in the joint motion was a copying 
error. 



1. Entitlement to service connection for hearing loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence. See 38 C.F.R. § 3.303(b) (2007).



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In its December 2006 decision, the Board found that Hickson 
elements (1) and (2) had been satisfied.  That discussion 
will not be repeated.  The June 2008 Joint Motion found no 
error in the Board's analysis of these two elements but 
instead stated that the Board failed to provide adequate 
reasons and bases for its determination that Hickson element 
(3) had not been met.  Accordingly, the Board will limit its 
discussion to the third Hickson element, medical nexus. 

The evidence of record contains three competent medical 
opinions which address the relationship, if any, between the 
veteran's hearing loss and his military service.  A March 
2003 VA consultation note indicated that the veteran's 
condition may be related to in-service nose exposure or to 
the consequences of aging.  The second opinion comes from the 
June 2003 VA examination.  That opinion indicates that the 
veteran's bilateral hearing loss was not as least as likely 
as not related to in-service noise exposure decades earlier.  
The third medical opinion is from K.G., M.A. who indicated 
that given the veteran's "report of his hearing loss onset, 
and the type and degree of loss indicated on [testing] it is 
as likely as not that the hearing loss is service 
connected." 

The Board is cognizant that a November 1999 VA outpatient 
treatment record states that the veteran has noise induced 
hearing loss from exposure to cannon fire.  However, this 
notation is included in the "patient history" section of 
the report and is clearly a transcription of the veteran's 
own statements.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) [the fact that the veteran's 
history is recorded in medical records does not transform it 
into a competent medical opinion]; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board finds that the June 2003 VA medical 
examination opinion is more probative than the March 2003 
consultation report and the April 2006 report of K.G.  
Specifically, the March 2003 and April 2006 opinions were 
rendered without reference to the veteran's entire medical 
history.  On the other hand, the veteran's private treatment 
records and service medical records were reviewed and 
considered by the June 2003 VA examiner.  

Furthermore, the March 2003 opinion in the veteran's favor is 
vague and speculative.  The treating VA physician stated that 
in-service noise exposure was a "possible" source of the 
veteran's hearing loss, but he also referred to another 
"possible" source, aging (the veteran is currently 85 years 
of age).  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim. See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
board therefore accords this opinion little weight of 
probative value.

In contrast, the June 2003 VA examination report provided a 
thorough overview of the veteran's history and was made with 
reference to the veteran's other treatment and service 
records.  Based on those records and an examination of the 
veteran, the VA examiner reached a definite conclusion that 
the veteran's hearing loss was not incurred due to in-service 
noise exposure.  The examiner specifically stated that the 
veteran displayed 

a gradual loss in the high frequencies and not a notched 
audiogram that would generally be more indicative of 
noise induced hearing loss.  The low frequency hearing 
loss that he has and the problem that that he has with 
serous otitis in the left ear, is a eustachian tube 
problem and is not related to noise exposure, is not 
caused by nearby cannon fire and is related to 
eustachian tube dysfunction.  

This clearly articulated opinion outweighs the speculative 
March 2003 opinion.  

The Board also finds the July 2003 VA examination report to 
be more probative than the April 2006 opinion of K.G.  As 
noted above, the July 2003 VA examiner provided substantial 
reasons and bases for his opinion.  The July 2003 VA 
examiner's report thoroughly explained the veteran's 
audiological test results and discussed the veteran's prior 
medical history before providing an opinion.  In contrast, 
the April 2006 opinion of K.G. did not provide any 
explanation for her opinion other than to state that service 
connection is warranted based on the veteran's "report of 
hearing loss onset and the type and degree of loss indicated 
on today's test."  She did not explain why or how the test 
results indicated that the veteran's hearing loss was due to 
in-service acoustic trauma or how the veteran's medical 
history did or did not impact his current level of hearing 
loss.  Accordingly, the Board finds the July 2003 VA 
examination report to be more probative than the April 2006 
opinion of K.G.

As noted above, the June 2008 Joint Remand also indicated 
that the Board "erred by not providing an adequate statement 
of reasons and bases with respect to the claims of service 
connection for hearing loss and tinnitus because it did not 
assess the credibility or weigh the probative value of 
various lay statements with respect to these issues."  See 
the June 2008 Joint Motion at page 4.  


With respect to the veteran's assertion that a relationship 
exists between his hearing loss and in-service noise 
exposure, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The nexus statements offered in 
support of the veteran's claim by him are not competent 
medical evidence and carry no probative weight.

The veteran has contended that he has experienced hearing 
loss continually after separating from service.  He has also 
alleged that he saw a doctor shortly after separating from 
service and that he was informed that his hearing loss was 
related to in-service noise exposure.  See the September 2006 
hearing transcript, page 8.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Aside from the veteran's own statements, there is no 
competent medical evidence of record documenting bilateral 
hearing loss prior to 1999.  The veteran's hearing was noted 
to be normal during his separation examination.  
Specifically, the examining physician found no abnormalities 
with respect to his ears and the veteran's hearing was 
measured as 15/15 bilaterally.  The first diagnosis of 
bilateral hearing loss was made in 1999, more than five 
decades after he separated from military service.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Voerth 
v. West, 13 Vet. App. 117, 120-21 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  

While the veteran has alleged that he saw a doctor who 
diagnosed him with noise induced hearing loss in 1946, there 
is no medical evidence documenting such an event or 
diagnosis.  In fact, the record suggests the opposite; the 
veteran's initial claim of entitlement to service connection 
for bilateral hearing loss was denied by the RO in May 1946 
based on the absence of a current disability.  The veteran 
was specifically informed that his claim for benefits was 
denied based on the absence of evidence demonstrating 
defective hearing.  See the May 15, 1946 notice letter.  If 
the veteran had, in fact, been diagnosed with bilateral 
hearing loss in 1946, the Board finds it highly unlikely that 
he would not immediately produce evidence of such hearing 
loss, which should have been readily available if it indeed 
existed.
The Board finds the veteran's statements as to having been 
diagnosed in 1946 as having hearing loss to be lacking in 
credibility.

With respect to the veteran's contention that he was informed 
by a physician in 1946 that  he had hearing loss which was 
due to in-service noise exposure, the veteran's account of 
what a health care provider purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, 
this statement
is as much lacking credibility as the statement that the same 
doctor found hearing loss.  

In this case there is no objective evidence that the veteran 
had bilateral hearing loss prior to 1999.  The veteran's 
recent statements to the contrary are lacking in probative 
value and are outweighed by the utterly negative service 
medical records and the absence of a diagnosis of hearing 
loss for five decades after service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].    Continuity of symptomatology 
after service has not been demonstrated.

Thus, Hickson element (3) is not met.  The veteran's claim of 
entitlement to service connection for hearing loss fails.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson element (3) has not been 
met.  The benefit sought on appeal is accordingly denied.

2. Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims, including continuity of symptomatology, 
has been set out in connection with the first issue on appeal 
and will not be repeated.

Analysis 

In its December 2006 decision, the Board found that Hickson 
elements (1) and (2) had been satisfied with respect to the 
veteran's tinnitus claim.  The June 2008 Joint Motion did not 
identify any flaw with the Board's analysis of these two 
elements.  Instead the Joint Motion stated that the Board 
failed to "assess the credibility or probative value of lay 
evidence with respect to the [veteran's] tinnitus claim" in 
essence, finding that the Board's Hickson element (3) 
discussion was inadequate.  See the June 2008 Joint Motion 
for Remand, page 4.  

There are three competent medical opinions which address the 
relationship, if any, between the veteran's tinnitus and his 
military service.  

The above-mentioned March 2003 VA consultation note indicated 
that the veteran has chronic tinnitus which "has been 
present for about [the] last three or four years." The 
reviewing physician concluded that the veteran's tinnitus is 
"secondary to sensory neural hearing loss."  The physician 
did not relate the veteran's tinnitus to his military 
service.  

[The Board observes that the veteran has not claimed service 
connection for tinnitus as secondary to hearing loss.  If he 
did, the claim would fail because as discussed above the 
hearing loss has not been service connected.]   

The second opinion is that from the June 2003 VA examination.  
In that opinion the VA examiner concluded that the veteran's 
tinnitus is due to his advancing age and serous otitis and 
not related to in-service noise exposure.  This opinion is 
clearly against the claim.

The third medical opinion of record is the April 2006 private 
audiology report from K.G. who indicated "that it is as 
likely as not that the veteran's hearing loss and related ear 
pathology is service connected."  To the extent that K.G. 
was even referring to the veteran's tinnitus as "related ear 
pathology", no explanation was provided.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].  As was discussed 
in detail above, the Board affords this opinion less 
probative weight than that of the June 2003 VA examiner, who 
thoroughly described the reasons and bases for his opinion.   

With respect to the credibility and probative value of the 
lay statements made by the veteran, as noted above, it is 
well-settled that lay persons without medical training, such 
as the veteran, are not competent to render medical opinions.  
See Espiritu, supra.  Accordingly, any such nexus statements 
offered in support of his tinnitus claim do not constitute 
competent medical evidence and carry no probative weight. 

With respect to continuity of symptomatology, during the 
September 2006 hearing the veteran stated that he developed 
chronic tinnitus after exposure to artillery fire during 
service.  See the September 2006 hearing, page 4.  However, 
as noted above, the veteran's January 1946 separation 
examination found no abnormalities with respect to the 
veteran's ears.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  In fact, the 
veteran was not diagnosed with tinnitus until 1999, more than 
50 years after he separated from service.  See Maxon supra.  
Moreover, and significantly in the Board's estimation, the 
March 2003 VA consultation note indicated that the veteran 
has chronic tinnitus which "has been present for about [the] 
last three or four years" [i.e. from about 1999].  The Board 
finds the veteran's statements as to continuous tinnitus for 
many decades after service to be lacking credibility in light 
of the pertinently negative medical records.  

Because the record as a whole clearly demonstrates that the 
veteran never mentioned tinnitus until he brought up the 
subject in connection with his claim for VA benefits 
approximately 50 years after his separation from service, the 
Board finds his recent statements concerning continuity to be 
lacking in credibility and probative value.    

Thus, Hickson element (3) is not met. The veteran's claim of 
entitlement to service connection for tinnitus fails on this 
basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus, as Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


